AO 245B (CASDRev. 08/'14) Judgment in a Petty Criminal Case

 

 

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V (For Offenses Conunitted On or After November 1, 1987)

Alfredo FONSECA-GALLEGO
Case Number: 16CR2534-CEA

DAVID L. BAKER, RET

 

 

 

 

Defendant’s Attorney §§
REGISTRATION No. 58643298 §§ gm §§ §§
The Defendant: MAR ii 1 2919
pleaded guilty m count(s) 1 OF THB SUPERSEDING INFORMATIOI\`

 

 

CL§;.-u<_ us giswc'r c;;_i)ont
- SOUTHEHN o;:;i'iaii;t OP i:sé_!FOFiNiA
E] Was found guilty on count(s) B\/ ;WEPUTY _

 

 

 

after a nlea nfnnt guiltv.
Aeeordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of ()ffense Number§s[
16:1538(d)(1) and Unlawful Importation of Wildlife ' l
1540(b) `

The defendant is sentenced is provided on page 2 of this judgment
i:| The defendant has been found not guilty on count(s)
ill Count(s) UNDERLYING COUNTS are Dismissed without prejudice on the motion of the United States.
E| Assessment : REMITTED ($]0.00)
PI{ No fine |:l Forfeiture pursuant to order Hled , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstancesl

August 6, 2018

Date of Im sition of Sentenee
M'¢H=_ a suit @. las

HoN. ’CLH\ITON E. AVERITTE
UNITED sTATEs MAGISTRATE JUDGE

37: ANDREW G. scHOPLER

 

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Alfredo FONSECA-GALLEGO Judgment - Page 2 of 2
CASE NUMBER: l6CR2534-CEA

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be imprisoned for a term of:
TIME SERVED

|:|l:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States l\/Iarshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:i as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Def`endant delivered on to

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

16CR2534-CEA

 

-._-,

.,>/

AO 245 S (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: Alfredo FONSECA-GALLEGO Judgment - Page 3 Of 3
CASE NUMBER: 16CR253 4-CEA
RESTITUTION
The defendant Shall pay restitution in the amount of $1,000 unto the United States of America.

Pay schedule as folloWs: Restitution is to be paid forthwith by 2 Weeks in the amount of $1,000

Name of Payee:
Procuraduria Federal de Proteccion al Ambiente Camino al Ajusco (PROFEPA)

The Court has determined that the defendant does not have the ability to pay interest lt is ordered that:

The interest requirement is Waived

 

